WOODLEY, Judge.
The offense is drunk driving; the punishment, three days in jail and a fine of $50.
The sufficiency of the evidence is not questioned and no brief has been filed in appellant’s behalf. The verdict of the jury is fully sustained by the testimony of several officers who described his appearance and actions and expressed the opinion that he was drunk. Their testimony shows that appellant was arrested in that condition about 11:30 p.m., while driving an automobile upon a public highway, and that he was taken to jail where he remained over night.
It was within the province of the jury to accept this testimony and reject that of appellant and his witness to the effect that appellant was sober on the occasion in question.
The court did not err in sustaining the state’s objection to the question propounded on cross-examination to one of the officers who had expressed the opinion that appellant was intoxicated: “In all of those cases (wherein the witness had previously testified that the party charged with being intoxicated was drunk) has the jury found each and every one of them guilty?”
In other bills of exception it is claimed that the asking of certain questions by the county attorney was prejudicial. These *24bills do not present reversible error, especially in view of the fact that the minimum punishment was assessed.
The judgment is affirmed.